DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020, June 9, 2021 and March 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "A portable single-sided magnet system for remote NMR measurements of pulmonary function" to Dabaghyan (hereinafter Dabaghyan) (cited in IDS dated June 9, 2021).
Regarding independent claim 1, Dabaghyan discloses a method for controlling a spin system in an external magnetic field (This last criterion leads to a spectroscopic approach where, spins from a localized region (target volume) are measured, page 1481), the method comprising:
selecting a target operation to be performed on the spin system (NMR experiments, ring-down elimination, at least page 1484); 
generating, by operation of a computing system, a sequence of parameters that represent the selected target operation and define a control sequence for a resonator, the control sequence comprising successive pairs of first and second pulses (pulse sequences and data processing, further improvement in ring-down elimination (RDE) was achieved through phase cycling and averaging, at least page 1485, a CPMG pulse sequence that has a specific effect on the spin system is disclosed, selecting a corresponding target operation and generating a corresponding sequence of parameters using a computer therefore is considered to be at least implicitly disclosed. The pulse sequence comprises pairs consisting of an excitation pulse followed by a compensation pulse, which may be identified with the "successive pairs of first and second pulses"); 
sending the successive pairs of first and second pulses to the resonator by alternately: sending a first pulse to the resonator over a first period, and sending a second pulse to the resonator over a second period immediately following the first period (see Figure 8A; a first pulse (VO, V1) is immediately followed by a second pulse (V2), at least page 1487); 
generating a magnetic field from the resonator in response to receiving the successive pairs of first and second pulses, the magnetic field applied by the resonator to the spin system(see the section "RF components" at page 1483; a corresponding resonator is already disclosed, generating a corresponding magnetic field as defined in the claim therefore is at least implicitly disclosed);
altering a magnitude of the generated magnetic field to zero in response to each second pulse, the magnitude of the generated magnetic field altered by the resonator (see the subsection "Ring-down elimination" at page 1484, as well as Figs 8B, 8C; it is disclosed that the second pulse serves the purpose of suppressing the ring-down field of the first pulse, i.e. it alters a magnitude of the generated magnetic field to zero as defined in the claim); and
wherein the first pulse maintains the magnetic field in a transient state during the first period (see the subsection "Ring-down elimination" at page 1484, as well as Fig. 8B; the magnetic field is maintained in a transient state during application of the first pulse).
Regarding independent claim 6, claim 6 recites similar features as those recited in independent claim 1 and those features are recited under the same grounds. In addition, Dabaghyan discloses a system for controlling a spin system in an external magnetic field, comprising: a resonator configured to generate a magnetic field in response to receiving pulses from a control system, the magnetic field applied to the spin system; and the control system, coupled to the resonator and configured to perform operations (portable MR design, page 1481).
Regarding independent claim 9, Dabaghyan discloses a method for controlling a spin system in an external magnetic field (see the section "EXPERIMENT", in particular the subsections "Magnet", "RF components", "Ring-down elimination" and "Pulse sequences and data processing", as well as Figure 8; a method for controlling a spin system in an NMR experiment is disclosed, wherein the spins are located in a static magnetic field B0 and are controlled via application of RF pulses with an RF resonator), the method comprising:
sending a first pulse to a resonator over a first period, the resonator generating a magnetic field in response to receiving the first pulse, the magnetic field applied by the resonator to the spin system (see the subsections "RF components", "Pulse sequences and data processing", as well as Figure 8"; a CPMG pulse sequence comprising 90° and 180° RF pulses applied by a resonator is disclosed, any of those pulses may be identified with the "first pulse" as defined in the claim);
sending a second pulse to the resonator over a second period immediately following the first period, the resonator altering a magnitude of the magnetic field to zero in response to receiving the second pulse (see the subsection "Ring-down elimination", as well as Figure 8; additional RF pulses applied after the first pulse as identified above to attenuate the ring-down field are disclosed, those pulses may therefore be identified with the "second pulse" as defined in the claim); and
wherein the first pulse maintains the magnetic field in a transient state during the first period (see the subsection "Ring-down elimination", as well as Figure 8B; the magnetic field is maintained in a transient state during application of the first pulse).  
Regarding dependent claims 2 and 11, Dabaghyan discloses wherein the second pulse comprises a plurality of pulses, each pulse having a respective period; and wherein the respective periods of each pulse, when summed, equal the second period of the second pulse (Fig. 8, arbitrary subsections of the second pulse can be identified as those pulses).
Regarding claim 3, Dabaghyan discloses wherein the sequence of parameters comprises: a first amplitude and a first phase for each first pulse, and a second amplitude and a second phase for each second pulse (see Fig. 8 as well as the subsection "Pulse sequences and data processing," the NMR measurements employed Carr-Purcell-Melboom-Gil (CPMG) echo trains, at page 1485). 
Regarding claim 4, Dabaghyan discloses wherein the first amplitude and the second amplitude comprise voltage amplitudes (Fig. 8 as well as the subsection "Pulse sequences and data processing," the NMR measurements employed Carr-Purcell-Melboom-Gil (CPMG) echo trains, at page 1485).
Regarding claim 5, Dabaghyan discloses wherein the first amplitude and the second amplitude comprise current amplitudes (Fig. 8 as well as the subsection "Pulse sequences and data processing," the NMR measurements employed Carr-Purcell-Melboom-Gil (CPMG) echo trains, at page 1485).
Regarding claim 7, Dabaghyan discloses the spin system, coupled to the resonator and having one or more spins that respond to the magnetic field generated by the resonator (see the subsections "Phantom measurements", "In vivo measurements"  and a corresponding spin system is already disclosed).
Regarding claim 10, Dabaghyan discloses sending successive pairs of first and second pulses to the resonator; wherein the successive pairs of first and second pulses define a control sequence that represents a target operation to be performed on the spin system (see Figure 8A; a first pulse (VO, V1) is immediately followed by a second pulse (V2)); and wherein the resonator generates the magnetic field in response to receiving the successive pairs of first and second pulses(see the section "RF components"; a corresponding resonator is already disclosed, generating a corresponding magnetic field as defined in the claim therefore is at least implicitly disclosed).   
Regarding claim 12, Dabaghyan discloses wherein the first pulse comprises a first amplitude and a first phase (see Fig. 8); and wherein sending the first pulse comprises applying the first amplitude, the first phase, or both, to the resonator (subsection "Pulse sequences and data processing," the NMR measurements employed CPMG echo trains, at page 1485).
Regarding claim 13, Dabaghyan discloses wherein the first amplitude and the first phase are constant over the first period (Fig. 8, amplitude and phase are constant over time, subsection "Pulse sequences and data processing," the NMR measurements employed CPMG echo trains, at page 1485).
Regarding claim 14, Dabaghyan discloses wherein the magnetic field is zero in magnitude at a beginning of the first period (Fig. 8, at least subsection "Pulse sequences and data processing," the magnetic field is zero in magnitude at the beginning of the pulse sequence, at page 1485).
Regarding claim 15, Dabaghyan discloses wherein the second pulse comprises a second amplitude and a second phase; and wherein sending the second pulse comprises applying the second amplitude, the second phase, or both, to the resonator (subsection "Pulse sequences and data processing," the NMR measurements employed CPMG echo trains, at page 1485).
Regarding claim 16, Dabaghyan discloses wherein the magnetic field is zero in magnitude at an end of the second period (see the subsection "Ring-down elimination" at page 1484, as well as Figs 8B, 8C; it is disclosed that the second pulse serves the purpose of suppressing the ring-down field of the first pulse, i.e. it alters a magnitude of the generated magnetic field to zero as defined in the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dabaghyan in view of US 11,170,317 to Chow et al. (hereinafter Chow).
Regarding claim 8, Dabaghyan fails to disclose wherein the resonator comprises a superconducting resonator device.
In the same field of endeavor, Chow discloses a system including a cross-resonance gate having a superconducting control qubit and a superconducting target qubit coupled through a bus resonator, echo pulses are generated at a first frequency and directed to the control qubit, wherein the first frequency is on resonance with the control qubit (abstract).  Chow further discloses that in FIG. 1A, in system 100, there are two qubits, a control qubit (QC) 110 and a target qubit (QT) 120, coupled through a bus 130 (also called a bus resonator), which is a superconducting coplanar waveguide resonator (at col. 5, ll. 11-14).  Therefore, Chow discloses wherein the resonator comprises a superconducting resonator device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabaghyan as taught by Chow.  This would have been done to increase the sensitivity of electron spin resonance experiments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0358022 to McDermott, III et al. (hereinafter McDermott) discloses a system and methods for controlling superconducting quantum circuits. The system includes at least one superconducting quantum circuit described by multiple quantum states, and at least one single flux quantum (“SFQ”) control circuit configured to generate a voltage pulse sequence that includes a plurality of voltage pulses temporally separated by a pulse-to-pulse spacing timed to a resonance period. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858